43




    OFFICE   OF THE   AmORNEY   GENERAL    OF TEXAS
                         AUSTIN




lionorable Joseph A. Bayer
county Attornr7
err no Count7
Crane , Taaa




                                   nlon   on thr   gbovr
                                   nsldrrrd by ttd8
                                   the appllcablr por-




                       rb to haor the yark and




                                     Tkr thrrr coa-
       ooa~~lasicnsrwho llorr in tow to here Oharge
       or the coastructina 0r the park snd play-
Honorable Jorrph A. Be7ar, pe.'e 2



     droundr   rnd 8uperYlDe 8~8.      Tha park nnd
     pl87drouada 8r8 to be built on17 l frw
     ail*8 rr0t8the oity oi Crane.       Tha Crane
     County Comalrrlonrr8    under tha law are
     lidtad t0 I 88lWf 88 OorPai8fliOaW8 Of
     $lLOO.OO per 78~ or 8bOUt $116.00 prr
     month.    Th. OOIMi88iOll@rwho 1iYe8 ia
     CT8lW 8nd th8 one whoa the other tbrer
     oo:si8aIion8r~ want to rupsnl80      tha park
     aonstructioa id      like that ii he 18 to
     (181UEO thi8 rXtr8 rO8pOIl8ibilit7    ha 8hOUfd
     be allowed romr rltrr    OoaIpensetion Sor thI8
     wa'k.
           *Thr que8tlon   thet they want answerad
     by 7our departaent under such oIroumatoaoee
     IS whether or not the OxIrt caa hlrr or
     sllow thIa ooaalraloaer la town eo%e extra
     ao~pensation au auparriaor or foraman of the
     oonrtructlon of this 9ark and 91a7groundn.w
           Artiolr 2350, Rcvlsad     ci~ii   stt3tut68,~X-~Y~SW
that:
          *In ooantIr8 having the follorrin~
     aseeeeed valustioaa, rcspaotioely, 08
     howa by the tot81 ae8rorrd relaatioar
     of all 9ropartirs orrtIri8d by the oount7
     aam88or and approycd b7 the Cosnlaeionarr
     Court, for oouat7 purpo8es. for the pre-
     ~10~8 fear, from tiao to tlau, tba Count7
     Coml8rIoaera of such countlea shall eaoh
     raoaivr eaaunl se18ris8 not to rrcord the


           Crrr County atier within the scope of the
first  braokot of tax lYeluatIoas rprolflod and list86
la the preceding Frorislons or Artlolr 2350, Peylsrd
CiYil SthtUtMI, 8UFr8; lW8817, the fOllOWillg OlSSSi-
r lartion:
                       A88eSs8d Valllat iOn8

           ~,OOO,OOl end 1088 than
          $10,000,000 not to er0.sd.*.......11400.00

           Artlal~ 2340,   RItlasd   Clvll   Statutes,   provider:
                                                                                                                4:i


Eonarablc       Josrph           A. Buyer,              pact     3


                “Bctorc           cntcrlug
                                upon the but188 ot
       thcti     ofiloc,
                       the ooant7  J~dgc rnd caoh
       oocairsIoncr   8hall take the otiIoI81    oath,
       and ahall al80 take 8 writtca     oath thet
       hc will not br dirsotly    or lndIrcotl7
       lntcrcctcd   in ca7 oontr8ot with,    or 418la
       8Kainat.         thr oountt In whioh he                               rcald88.
       rictpt      iaoh      warr8ni8               ~88    miY       i88UC     to     him     a8
       It48     or orri04.              .    .     .I     Wadcrroonag                 our81


                TbU8,       it     ia       8C.n        that     4    COWltJ         CwUds8iOncr
Is prohlbltcd,     under oath,   from bciag   dIrccfl7  or ia-
dlrcotlf   intcrcrtcd     In an7 01aIa 8gClIut    the oouat7
which hc rsrrbs,      sat8 and cxccpt   bhorc wcrrsatr   a8
1U.97i8SUC t0 hk c8 rCC8 Of OffIOc.          All other olaiY
hero bran held to bc ooatr8        to law and publlo polio7
end thu8 yold,     even ttough   the olcimant 8 lntcntionr
wcrc good and the servicer       rcndarcd   bcacrlclal.   SC8
Knlppa 18. Stewart Iron Eork8, 66 s. K. 322; Cornutt vs.
Cla7 Count7,    75 S. Y:. (241 299.
                Th6rCfOr4,              WC       conclude,            and you cr8             rcspcot-
l’ull7 advlacd that the coamlssloncr   121 quration  ooald
not claim or bc award84 an7 extra    oomfrnsatloa   arl8Ing
rr06 hi8 auxllIar7  eervlccs  raadcrrd  a8 foreman or 8upr-
visor over the c@netructIon   of the perk.
            For IOUT lnforaatlon      wc cnclosc an ofi loi
cop7  or an opinion   of thl8    dapsrtmcnt    dstcd Dccsnber                                             6,
1935, cddrsrscd to the Hcnorablc D. 6. Colp, Chairman
Tcxar Stat8 Fark8 80ard,      Austin,   Ttxa8,   written   b7
the iionsrrblc   Seott Caint8,    PIr8t  hsristant    Attorn
Ccacrrl,   rcoordcd on pcgc 772 or Lcttcr        Opinion Book
NO. 368. Thi8 &ht       bc of 8OM rid to you.
                Trustlag            that t&s above                    ratIsfaotorll7                  answera
your inquiry,           w        r,;38ln,

                                                                      Your8         very      trul7

                                                               ATTOMEY OE?17RkL OF TSXAS